Citation Nr: 1756526	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  16-60 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Service connection for bi-polar disorder, manic (claimed as a mental health condition and previously claimed as personality disorder, not otherwise specified and depression).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to November 1990.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction of the appeal has since been transferred to the RO in Huntington, West Virginia.


FINDING OF FACT

Prior to the issuance of a decision in the appeal, the Veteran withdrew her mental health service connection claim.  


CONCLUSION OF LAW

The criteria for withdrawal of a claim for service connection have been met.  
38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has withdrawn her claim in writing and the Board no longer retains jurisdiction over this matter.  An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran submitted a notice of disagreement with an RO decision denying service-connection for a mental health claim in March 2016.  Subsequently, and prior to the issuance of a decision in this appeal, the Veteran submitted a correspondence in November 2017 indicating that she wished to withdraw her March 2016 appeal.  Accordingly, the Board does not have jurisdiction to review the claim further and it is dismissed.  



ORDER

The appeal regarding service-connection for a mental health condition is dismissed.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


